Case 2:20-cv-14208-JEM Document 58 Entered on FLSD Docket 02/03/2021 Page 1 of 3




                           UNITED STATES DISTRICT COURT FOR THE
                               SOUTHERN DISTRICT OF FLORIDA
                                   FORT PIERCE DIVISION

                        Case Number: 20-14208-CIV-MARTINEZ-MAYNARD

  STEVEN BRIGATI, et al.,

          Plaintiffs,

  vs.

  HFM, INC., et al.,

        Defendants.
  ___________________________/
                                          OMNIBUS ORDER

          THIS CAUSE came before the Court upon Plaintiffs’ Motion to Amend Scheduling

  Order1 (“Motion to Amend”), (ECF No. 45), Defendant’s Motion to Strike Second Amended

  Complaint and for Attorney’s Fees and Costs (“Motion to Strike”), (ECF No. 50), and Plaintiffs’

  Unopposed Motion to Drop Parties (“Motion to Drop Parties”), (ECF No. 56). After careful

  consideration, the Court finds that the Motion to Amend is GRANTED in part, the Motion to

  Strike is DENIED as moot, and the Motion to Drop Parties is GRANTED.

        I.    MOTION TO AMEND AND MOTION TO STRIKE

          On January 19, 2021, Plaintiffs moved to extend the briefing schedule for the response to

  its Second Amended Complaint and its Motion for Class Certification. (Mot. to Amend ¶ 11).

  The Court ordered Defendants to file a response to Plaintiffs’ Motion to Amend no later than

  January 25, 2021. (ECF No. 46). Pursuant to this Court’s Order Granting Motion for Leave to

  Amend Complaint, Plaintiffs were ordered to refile their Second Amended Class Action Complaint


  1
   The Court notes that Plaintiffs mischaracterize this motion as a Motion to Amend the Court’s Scheduling
  Order, but it instead seeks extensions of deadlines to file responses to the Second Amended Complaint and
  Motion for Class Certification. (See Motion to Amend ¶ 11).


                                                     1
Case 2:20-cv-14208-JEM Document 58 Entered on FLSD Docket 02/03/2021 Page 2 of 3




  as a separate docket entry on or before January 22, 2021. On that date, Plaintiffs filed a Second

  Amended Complaint; however, this version was substantially different than the one the Court

  authorized in its order. (See generally ECF No. 47). Since then, Plaintiffs have withdrawn this

  first Second Amended Complaint and refiled the Second Amended Complaint that was approved

  by the Court. (See ECF No. 52). That said, before Plaintiffs refiled the correct Second Amended

  Complaint, Defendants responded to Plaintiffs’ Motion to Amend opposing the motion and

  simultaneously moving to strike the first Second Amended Complaint and seeking attorney’s fees

  and costs associated with the filing of their motion. (See ECF No. 50). Because Plaintiffs already

  filed the Second Amended Complaint that was approved by the Court, Defendants’ Motion to

  Strike is denied as moot and their request for attorney’s fees and costs is denied.

         In support of its Motion to Amend, Plaintiffs state that the amended deadlines are sought

  “[t]o permit Plaintiffs to file their Second Amended Complaint before being deposed and permit

  Defendants to depose named Plaintiffs prior to filing Defendants’ opposition to Plaintiffs’ Motion

  to Certify Class[.]” (Motion to Amend ¶ 11). Defendants oppose the relief sought by Plaintiffs,

  primarily because, at the time their opposition was filed, Plaintiffs had not yet withdrawn their first

  Second Amended Complaint. Defendants argued that they would be required to propound new

  discovery related to the Second Amended Complaint that was filed at the time because it

  substantially differed from the one approved by the Court. This no longer holds true given that

  Plaintiffs withdrew the first Second Amended Complaint and filed the Court-approved version on

  the same day that Defendants filed their response in opposition. Accordingly, the Court will grant

  Plaintiffs’ Motion to Amend in part as outlined below in Section III.

       II.   MOTION TO DROP PARTIES

         Plaintiffs move to drop the following three named plaintiffs pursuant to Federal Rule of




                                                    2
Case 2:20-cv-14208-JEM Document 58 Entered on FLSD Docket 02/03/2021 Page 3 of 3




  Civil Procedure 21: Paul DeSoya, W.O. Pearce, and Gary Scarafoni. Defendants do not oppose

  this motion. Rule 21 provides that “the court may at any time, on just terms, add or drop a party.”

  It is within the Court’s sound discretion “to determine whether to allow dropping of parties.” Fritz

  v. Am. Home Shield Corp., 751 F.2d 1152, 1154 (11th Cir. 1985). Because discovery in this case

  is still ongoing, pleadings have not closed, depositions of the parties, including named Plaintiffs,

  have not been taken, and Defendants do not oppose this relief, the Court finds that dropping these

  plaintiffs is proper.

      III.     CONCLUSION

          For the foregoing reasons, it is ORDERED AND ADJUDGED that:

          1.      Plaintiffs’ Motion to Amend Scheduling Order (ECF No. 45) is GRANTED in

  part as stated herein. Defendants shall have through and including February 26, 2021 to respond

  to Plaintiffs’ Second Amended Complaint (ECF No. 52) and Plaintiffs’ Motion for Class

  Certification (ECF No. 48). Replies may be filed on the deadlines prescribed by the Local Rules.

          2.      Defendant’s Motion to Strike Second Amended Complaint (ECF No. 50) is

  DENIED as moot and Defendant’s request for attorney’s fees and costs is DENIED.

          3.      Plaintiffs’ Unopposed Motion to Drop Parties (ECF No. 56) is GRANTED. Paul

  DeSoya, W.O. Pearce, and Gary Scarafoni are hereby dropped as named plaintiffs in the instant

  proceedings.

          DONE AND ORDERED in Chambers at Miami, Florida, this 3rd day of February, 2021.




                                                       ____________________________________
                                                       JOSE E. MARTINEZ
  Copies provided to:                                  UNITED STATES DISTRICT JUDGE
  Magistrate Judge Maynard
  All Counsel of Record



                                                   3
